DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on November 30, 2021, December 15, 2021, and January 13, 2022 have been considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6–7, 9, and 14–15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee, US 2015/0002425. 

Regarding Claim 1, Lee (Figs. 1, 4–5, 12a) teaches “a sensor controller (Together, controller 110, sensor module 170, I/O module 160, and touch panel 440 are considered a “sensor controller”) configured to detect a stylus (input unit 168), wherein the stylus includes a stylus electrode (pen point 430) for receiving a trigger signal transmitted from the sensor controller (e.g., As shown in Fig. 12a, user device 100 transmits a signal 1221 to activate the IC of input unit 168; para. 0193–0194.  Signal 1221 is the equivalent of a “trigger signal.” Although paragraph 0194 states that “signal 1211” is applied to the input device 168, Examiner believes that this was in error and should be signal 1221.   For example, in paragraph 0195, it states that element 1211 is a “time interval,” not a signal) and a communication circuit (540) for transmitting a position signal to the sensor controller (e.g., Short-range communication unit 540 of input unit 168 communicates with user device 100; para. 0170. When input unit 168 hovers over an object on the display panel, it transmits hovering information to the controller 110 of user device 100 to identify its position; para. 0058.  This hovering information, which is considered a “position signal,” must be transmitted to the user device 100 through the short-range communication unit 540), the sensor controller comprising: 
a plurality of sensor electrodes (e.g., Sensor module 170 may contain multiple sensors; para. 0079); and 
a processing circuit (110) configured to:
receive the position signal from the stylus through capacitive coupling between the stylus electrode and the plurality of sensor electrodes, to detect a position of the stylus based on the position signal (e.g., Pen recognition device 191 of display unit 190 may be implemented as a capacitive type by a person with ordinary skill in the art; para. 0088.  Thus, when input unit 168 transmits hovering information corresponding to its position to control unit 110 it must do so through capacitive coupling between pen point 430 and the plurality of sensor electrodes), 
transmit a command signal (1222), which is different from the trigger signal and which causes the stylus to perform a defined processing corresponding to content of the command signal (e.g., During identification interval 1242 and type interval 1243 of Fig. 12a, user device 100 transmits signal 1222 to the input device 168 in time intervals 1213; para. 0194.  Signal 1222, which helps allow for identification of the type of input device 168, is considered a “command signal”; para. 0197), and 
transmit the trigger signal (1221), which causes the stylus in a first operation mode to receive the trigger signal to transition to a second operation mode to receive the command signal or to transmit the position signal (e.g., Only after signal 1221 is applied during the activation period is the IC of the input unit 168 activated, which allows input unit 168 to receive signals 1222 at a later period; para. 00194.  Activating IC of input unit 168 is considered a “first operation mode,” while input unit 168 receiving signal 1222 a “second operation mode”), 
wherein the transmission of the command signal and the transmission of the trigger signal occur at different times (e.g., Transmission of signal 1221 comes before transmission of signal 1222).”  

Regarding Claim 6, Lee (Figs. 1, 4–5, 12a) teaches “the sensor controller according to claim 1, wherein the processing circuit (110) is configured to transmit the trigger signal (1221), thereafter to transmit the command signal (1222), and thereafter to receive the position signal (e.g., Signal 1222 is transmitted from user device 100 after signal 1221; para, 0194, 0197.  Once the input unit is activated and the type of input unit is determined, presumably the hovering information may then be sent from the input unit to the user device; para. 0058, 0194, 0197.  The claim limitations would therefore be achieved).”   

Regarding Claim 7, Lee (Figs. 1, 4–5, 12a) teaches “the sensor controller according to claim 1, wherein the stylus (168) receives the command signal (1222) after receiving the trigger signal (1221), and transmits the position signal after receiving the command signal (e.g., Signal 1222 is transmitted from user device 100 after signal 1221; para, 0194, 0197.  Once the input unit is activated and the type of input unit is determined, presumably the hovering information may then be sent from the input unit to the user device; para. 0058, 0194, 0197.  The claim limitations would therefore be achieved).”    

Regarding Claim 9, Lee (Figs. 1, 4–5, 12a) teaches “a stylus (168), comprising: 
a stylus electrode (pen point 430) configured to receive a trigger signal transmitted from a sensor controller (e.g., Pen point 430 receives signal 1221 from user device 100; para. 0194.  Signal 1221 is considered a “trigger signal”); and 
a communication circuit (540) configured to transmit a position signal to the sensor controller after the stylus electrode receives the trigger signal (e.g., In order for hovering information to be detected by input unit 168, input unit 168 must first be activated by signal 1221 and identified using signal 1222; para. 0058, 0194.  The hovering information is considered a “position signal”), wherein the sensor controller is configured to detect a position of the stylus based on the position signal (e.g., Hovering information transmitted to user device 100 so that its position over an object can be identified; para. 0058), wherein 
the stylus electrode (430) is configured to further receive a command signal (1222), which is different from the trigger signal and which causes the stylus to perform a defined processing corresponding to content of the command signal (e.g., During identification interval 1242 and type interval 1243 of Fig. 12a, user device 100 transmits signal 1222 to the input device 168 in time intervals 1213; para. 0194.  Signal 1222, which helps allow for identification of the type of input device 168, is considered a “command signal”; para. 0197), 
the trigger signal causes the stylus in a first operation mode to receive the trigger signal to transition to a second operation mode to receive the command signal or to transmit the position signal (e.g., Only after signal 1221 is applied during the activation period is the IC of the input unit 168 activated, which allows input unit 168 to receive signals 1222 at a later period; para. 00194.  Activating IC of input unit 168 is considered a “first operation mode,” while input unit 168 receiving signal 1222 a “second operation mode”), and 
the sensor controller transmits the trigger signal and the command signal at different times (e.g., Transmission of signal 1221 comes before transmission of signal 1222).”  

Regarding Claim 14, Lee (Figs. 1, 4–5, 12a) teaches “the stylus according to claim 9, wherein the sensor controller (110) is configured to transmit the trigger signal (1221), thereafter to transmit the command signal (1222), and thereafter to receive the position signal (e.g., In order for hovering information to be detected by input unit 168, input unit 168 must first be activated by signal 1221; para. 0058, 0194.  The hovering information is considered a “position signal”).”  

Regarding Claim 15, Lee teaches “the stylus according to claim 9, wherein the stylus electrode (430) is configured to receive the command signal (1222) after receiving the trigger signal (1221), and the communication circuit (540) is configured to transmit the position signal after the stylus electrode receives the command signal (e.g., In order for hovering information to be detected by input unit 168, input unit 168 must first be activated by signal 1221; para. 0058, 0194.  The hovering information is considered a “position signal”).”  

Allowable Subject Matter
Claims 2–5, 8, 10–13, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is Examiner’s statement on the reasons for allowance: 

Regarding Claim 2, Lee teaches the sensor controller according to claim 1.

However, neither Lee, nor the remaining prior art, either alone or in combination, teaches “wherein the processing circuit is configured to receive the position signal and thereafter to transmit the command signal.”  For example, in Lee, the hovering information to identify the location of the input unit over an object on the display must be transmitted by the input unit 168 after signal 1222 is transmitted to help identify the type of input unit 168 (para. 0058, 0194). 

Regarding Claim 3, Lee teaches the sensor controller according to claim 1.

However, neither Lee, nor the remaining prior art, either alone or in combination, teaches “wherein the processing circuit is configured to repeatedly transmit the trigger signal, and after the stylus transmits the position signal in response to receiving the trigger signal, to transmit the command signal.”  For example, in Lee, signals 1221 and 1221 must be transmitted to the input unit 168 before the position of the input unit 168 hovering over an object on the display is determined (para. 0058, 0194).

Regarding Claim 4, Lee teaches the sensor controller according to claim 1.

However, neither Lee, nor the remaining prior art, either alone or in combination, teaches “wherein the stylus transmits the position signal after receiving the trigger signal, and receives the command signal after transmitting the position signal.”  For example, in Lee, signals 1221 and 1221 must be transmitted to the input unit 168 before the position of the input unit 168 hovering over an object on the display is determined (para. 0058, 0194).

Claim 5 is objected to because it depends on claim 4. 

Regarding Claim 8, Lee teaches the sensor controller according to claim 7.

However, neither Lee, nor the remaining prior art, either alone or in combination, teaches “wherein the stylus transmits the position signal and thereafter transmits a data signal corresponding to the content of the command signal.”  

Regarding Claim 10, Lee teaches the stylus according to claim 9.

However, neither Lee, nor the remaining prior art, either alone or in combination, teaches “wherein the sensor controller is configured to receive the position signal and thereafter to transmit the command signal.”  For example, in Lee, signals 1221 and 1221 must be transmitted to the input unit 168 before the position of the input unit 168 hovering over an object on the display is determined (para. 0058, 0194).

Regarding Claim 11, Lee teaches the stylus according to claim 9.

However, neither Lee, nor the remaining prior art, either alone or in combination, teaches “wherein the sensor controller is configured to repeatedly transmit the trigger signal, and after the stylus transmits the position signal in response to receiving the trigger signal, to transmit the command signal.”  For example, in Lee, signals 1221 and 1221 must be transmitted to the input unit 168 before the position of the input unit 168 hovering over an object on the display is determined (para. 0058, 0194).

Regarding Claim 12, Lee teaches the stylus according to claim 9.

However, neither Lee, nor the remaining prior art, either alone or in combination, teaches “wherein the communication circuit is configured to transmit the position signal in response to the trigger signal, and the stylus electrode is configured to receive the command signal after the position signal is transmitted.”  

Claim 13 is objected to because it depends on claim 12. 

Regarding Claim 16, Lee (Figs. 1, 4–5, 12a) teaches the stylus according to claim 15.

However, neither Lee, nor the remaining prior art, either alone or in combination, teaches “wherein the communication circuit is configured to transmit the position signal and thereafter to transmit a data signal corresponding to the content of the command signal.”  

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROY P RABINDRANATH whose telephone number is (571)270-5722. The examiner can normally be reached Monday through Friday, 9 AM-5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROY P RABINDRANATH/Primary Examiner, Art Unit 2691                                                                                                                                                                                                        October 7, 2022